As 
President of Mexico, it is a high honour for me to 
participate for the first time in the General Assembly, 
the greatest symbol of unity among nations. Mexico 
reiterates its historic commitment to this universal 
forum of dialogue, understanding and cooperation.

Today’s world could not be imagined without 
the United Nations. Its positive influence is present 
in all realms of our lives. The United Nations leads 
international efforts to combat hunger, pandemics and 
climate change. It protects our children, preserves the 
heritage of humanity and furthers the empowerment 
and advancement of women around the world. The 
Organization promotes trade and global communications 
as well as human rights and peace. Thanks to the United 


Nations, our world today enjoys greater freedom and is 
more democratic and more developed.

While United Nations contributions to the well-
being of millions of people are indeed evident, one 
cannot deny the multiple challenges that every country 
of this planet is currently facing. From the global 
economy that has yet to recover its dynamism, to 
regional conflicts that have caused deaths and forced 
migration flows, to climate change triggering natural 
disasters, it is clear that the world requires multilateral 
responses that are more effective.

In a world with so many phenomena that transcend 
borders, international cooperation is more necessary 
than ever, and the sum of global efforts can emerge only 
here, at the United Nations. Today, our planet needs 
to be able to depend on a more effective, efficient, 
transparent and representative United Nations, where 
all societies of the world have greater participation. The 
United Nations must dare to change in order to improve.

In Mexico, we firmly believe that the United 
Nations has all the attributes to be more daring and self-
renewing. With respect to institutional change, we need 
a Security Council that evolves and that truly represents 
the new world equilibrium. It is important to reform 
the Council in order to strengthen its transparency, 
accountability and capacity to respond. We believe that 
the Security Council should be enlarged by increasing 
the number of non-permanent members, creating long-
term seats with the possibility of immediate re-election 
as part of a more equitable geographic representation. 
The world needs a United Nations where the permanent 
members of the Council refrain from using the veto in 
cases of grave violations of international humanitarian 
law.

With respect to international peace and security, 
the United Nations must prevent arms trafficking 
and the serious damage that phenomenon inflicts on 
our societies. The Arms Trade Treaty (ATT) provides 
the tools to tackle that growing challenge. However, 
it is vital that all nations sign the Treaty, but, more 
importantly, that they all ratify it. The First Conference 
of States Parties to the ATT will be held in Mexico next 
year. It will be a great opportunity for all nations to 
work together to prevent arms from hurting children or 
vulnerable populations around the world.

Similarly, we must also strengthen the United 
Nations so that it can effectively combat terrorism, 
which is lacerating societies around the world.

In addition, we need the United Nations to renew 
its efforts for nuclear disarmament. We must prevent 
more countries or non-State actors from having that 
destructive capacity within reach, and we must also 
demand that those already possessing it reduce and 
eliminate those weapons. If we want a safer world, 
no one should use or threaten to use nuclear power to 
endanger the very survival of humankind itself.

I turn next to the development agenda. Now that 
the date is approaching to define the sustainable 
development goals, we need a United Nations with a 
broader vision of the well-being of individuals. The 
post-2015 development agenda must recognize that 
poverty is not determined solely by insufficient income, 
but also by other scarcities that impede personal and 
collective development. Furthermore, we believe that 
economic and social inclusion should be one of the 
principal points of the agenda.

The United Nations also needs to update its 
commitment to the rights of girls, boys and adolescents, 
addressing new challenges that threaten their integrity. 
We should initiate at the global level a joint initiative 
to combat harassment at school, or psychological 
harassment like bullying, and at the same time reinforce 
basic values among our children and youths. If we want 
for tomorrow a world in which adults have a spirit of 
empathy, understanding, friendship among peoples, 
peace and universal brotherhood, we need to act now 
with more determination so that our children and our 
youth can live free from any type of abuse.

In short, to address the challenges of the twenty-
first century, we need a United Nations with a new 
institutional design, with a renewed commitment to 
peace and security and, above all, with a comprehensive 
and inclusive development agenda. Change is never 
easy, especially when it demands a fundamental 
transformation and when it depends on the cooperation 
of multiple actors, each with its own priorities and 
interests. In the specific case of the United Nations, 
multiple voices acknowledge the need for a change, but 
at the same time, they believe it is an impossible task 
because no one is willing to yield.

In Mexico, we experienced a similar situation. 
There were those who agreed on the urgency of 
promoting structural changes domestically, but they 
also warned that it would not be possible to carry 
them out. Those voices affirmed that political groups 
and the Government of the republic would not be able 
to reach agreement in order to transform our nation. 


Nonetheless, Mexico demonstrated that it is possible to 
build with a plurality, that diversity is a strength when 
there is a readiness for a constructive dialogue. The 
foundation for achieving that was the Pact for Mexico, 
an agreement under which all essential commitments 
were formed in order to advance a broad agenda for 
reforms in a various spheres of the national life.

Building upon that innovative political instrument, 
Mexicans dared to improve the quality of education, 
to make the job market more flexible and to combat 
monopolies and anti-competitive practices. We dared 
to modernize the telecommunications sector, to 
increase the opportunities for credit and reduce its 
cost, to strengthen public finances and to initiate a 
new model for energy development for the country. We 
Mexicans held dialogues and agreed on the renewal 
of our political and electoral institutions and of our 
justice system and accountability system. We decided 
to transform ourselves. Those profound changes were 
decades overdue, because no political party has held 
a majority in Congress in past years. Nevertheless, 
through dialogue and consensus it was possible to 
achieve those changes in just 20 months.

What was the principal difference from the 
past? It was the will of an entire nation that dared to 
change. Mexico acted decisively and wisely. It dared 
to transform itself and to set itself in motion. On the 
basis of that experience, I am convinced that the United 
Nations can also change.

Almost 70 years after its creation, the United 
Nations must evolve, as the world has evolved. I know 
it will not be easy to build consensus to succeed, 
because inertia must be broken and paradigms must 
be changed. But I also know that the talent, the vision 
and the audicity needed to achieve that do exist. It is 
time to build a new United Nations for a new century. 
That will require that all States have the will to listen, 
discuss and tolerate and the capacity to yield. At the 
end of that process, the world will have more a efficient 
Organization, a United Nations that is able to work 
successfully in favour of the peace and development of 
the planet. My country is ready to play an active role in 
the transformation. It is determined to evolve with the 
United Nations.

Mexico supports and values peacekeeping 
operations, a United Nations instrument that assists 
countries to overcome conflicts and create conditions 
for sustainable peace by providing the means for 
reconstruction, humanitarian aid and security. That is 
why Mexico has decided to participate in United Nations 
peacekeeping operations, providing humanitarian work 
to benefit civilian populations. Our participation will 
be in keeping with a clear mandate from the Security 
Council and with the foreign-policy norms established 
in our Constitution. With such determination, Mexico, 
as a responsible stakeholder, will take a historic step in 
its commitment to the United Nations.

Next year, the Organization will reach its seventieth 
anniversary. That will offer us a great opportunity to 
make our plurality both an asset and a strength for 
change. With the participation of all, with the drive and 
the boldness of the Member States, the United Nations 
can transform itself to benefit the whole of humanity.